FILED
                            NOT FOR PUBLICATION                               JAN 17 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JEHAN ZEB MIR, MD,                                No. 13-55855

              Plaintiff - Appellant,              D.C. No. 3:12-cv-02340-GPC-
                                                  DHB
  v.

MEDICAL BOARD OF CALIFORNIA;                      MEMORANDUM*
et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Southern District of California
                    Gonzalo P. Curiel, District Judge, Presiding

                            Submitted January 13, 2014**


Before: TROTT, PAEZ, and BEA, Circuit Judges.

       Plaintiff Jehan Mir appeals pro se from the district court’s denial of his




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
request for preliminary injunctive relief and from the denial of his motion for

reconsideration. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we

affirm.

      We express no view on the merits of the complaint. Our sole inquiry is

whether the district court abused its discretion in denying preliminary injunctive

relief, and we conclude the district court did not abuse its discretion. Winter v.

Natural Res. Def. Council Inc., 555 U.S. 7, 24 (2008) (listing factors for district

court to consider); Sports Form, Inc. v. United Press Int’l, 686 F.2d 750, 752-53

(9th Cir. 1982) (explaining limited scope of review).

      The district court did not abuse its discretion by denying Mir's motion for

reconsideration because Mir failed to establish grounds for such relief. See Sch.

Dist. No. 1J, Multnomah Cnty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262–63 (9th

Cir. 1993) (setting forth the standard of review and grounds for reconsideration).

      AFFIRMED.




                                                                                      2